     Case 1:14-md-02542-VSB-SLC Document 1152 Filed 10/20/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                              CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                    SCHEDULING ORDER


SARAH L. CAVE, United States Magistrate Judge.

       Before the Court is Plaintiffs’ motion for (1) an order directing Defendant Keurig to

produce its experts for a deposition before the submission of Plaintiffs’ expert reply briefs and

(2) modification of the expert discovery schedule and the Daubert, class certification, and

dispositive motion briefing schedules (the “Motion”). (ECF No. 1104). The Court received letter-

briefing from the parties (ECF Nos. 1104, 1119, 1127, 1131 and 1138) and conducted a lengthy

discovery conference on the Motion with the parties today, October 20, 2020.

       Plaintiffs argue that the Stipulation and Order Regarding non-Discoverability of Certain

Expert Materials and Communications (the “Expert Stipulation”) (ECF No. 495) expressly

contemplated that expert depositions would take place before the deadline for service of

Plaintiffs’ reply expert reports (the “Reply Report Deadline”), and that that the Court’s March 26,

2020 scheduling order at ECF No. 887 (the “Scheduling Order”) 1 specifically contemplated the

need to revisit the expert schedule once expert disclosures were made. (ECF No. 1104 at 2).

       Keurig argues that the Expert Stipulation was subject to the Scheduling Order, which

directed the parties to take expert depositions during the two months after the Reply Report



1
  The Scheduling Order revised the prior scheduling order implemented by the Honorable Vernon S.
Broderick in August of 2019, following lengthy negotiations between the parties and a court conference
(ECF No. 668) (the “August 2019 Scheduling Order”).
     Case 1:14-md-02542-VSB-SLC Document 1152 Filed 10/20/20 Page 2 of 6




Deadline. (ECF No. 1131 at 1–2). Specifically, Keurig contends that the language of the

Scheduling Order, that “[t]he parties shall cooperate to schedule depositions during the months

of December and January” was a negotiated point that was intended to ensure that expert

depositions would take place after the Reply Report Deadline. (Id. at 2). In addition, Keurig

argues that Plaintiffs have not shown good cause for their other requested amendments to the

Scheduling Order. (Id. at 2).

       Despite the fact that the August 2019 Scheduling Order was thoroughly-negotiated by the

sophisticated counsel in this complex litigation, the language to which the parties point regarding

the timing of the expert depositions is ambiguous, especially when compared to the examples of

other case management scheduling orders provided by the parties. See, e.g., In re Methyl

Tertiary Butyl Ether Prods. Liab. Litig., No. 9 Civ. 1419 (SAS), ECF No. 31 filed May 11, 2020

(S.D.N.Y.) (setting a specific date for expert depositions to commence after the exchange of reply

reports); In re Am. Express Anti-Steering Rules Antitrust Litig., No. 11 MD. 2221, ECF No. 224 filed

Dec. 18, 2012 (E.D.N.Y.) (setting a specific time period during which expert depositions would

occur, after sur-rebuttal reports were exchanged). Absent the language that appears in these

examples, the Court finds that the parties had not previously agreed to a specific date on which

expert depositions would commence. The Court continues to encourage the parties to cooperate

to schedule expert depositions. In light of the ambiguity in the Scheduling Order, however, while

nothing prevents the parties from conferring and agreeing to schedule an expert deposition

before the Reply Report Deadline, the Court declines to compel any party to produce an expert

for deposition before the Reply Report Deadline.




                                                 2
     Case 1:14-md-02542-VSB-SLC Document 1152 Filed 10/20/20 Page 3 of 6




       The Direct Purchaser Plaintiffs also ask the Court to amend the Daubert briefing schedule

to include deadlines for reply briefs. (ECF No. 1104 at 3). Reply briefs were not contemplated in

the initial scheduling order, nor were they included in the revised Scheduling Order, and they will

not be added now. Accordingly, this request is DENIED.

       Separately, Plaintiff JBR, Inc. (“JBR”) again seeks to sever its case from this multi-district

litigation, seeking a transfer of the case to the Eastern District of California. (ECF No. 1104 n.4).

In the alternative, JBR seeks to file its motions for summary judgment without the completion of

expert discovery of class certification briefing and seeks to have its entire case separately tried

on the earliest available trial date without waiting for the completion of other cases. (Id.) Both

Judge Broderick and this Court have previously denied JBR’s request as premature, and this

request is again DENIED, without prejudice to renewal after the close of expert discovery. (See

ECF No. 848 (denying JBR’s request for remand to the Eastern District of California without

prejudice to renewal at the close of expert discovery)).

       Finally, based on the parties’ submissions and the arguments presented at the discovery

conference, the pretrial schedule in this matter is revised as follows:

   1. Expert Discovery

           a. All expert discovery shall be completed by April 7, 2021.

           b. Any Defendant or Counterclaim-Defendant that wishes to submit a report from an
              expert witness must submit that report as required by Fed. R. Civ. P. 26(a)(2)(B)
              by December 7, 2020.

           c. Any Plaintiff or Counterclaim-Plaintiff seeking to submit a response to any report
              submitted by Defendant or Counterclaim-Defendant on behalf of its expert
              witness must submit that report by February 1, 2021.




                                                 3
 Case 1:14-md-02542-VSB-SLC Document 1152 Filed 10/20/20 Page 4 of 6




       d. Depositions of expert witnesses shall be completed by April 7, 2021. The parties
          shall cooperate to schedule depositions between February 2, 2021 and April 7,
          2021.

       e. Except by leave of court, each expert witness may be deposed only once.

2. By May 5, 2021, the parties are to submit a joint letter updating the Court on the status
   of the case, including but not limited to whether any party intends to file a dispositive
   motion and what efforts the parties have made to settle the action.

3. Class Certification

       a. Direct Purchaser Plaintiffs and Indirect Purchaser Plaintiffs (together, “Class
          Plaintiffs”) shall file and serve their motions for class certification by May 24, 2021.

       b. Defendants shall file and serve their opposition to class certification by June 16,
          2021.

       c. Class Plaintiffs shall file and serve their replies in support of class certification by
          August 18, 2021.

4. Dispositive Motions

       a. All dispositive motions shall be filed and served on August 18, 2021. Should any
          party seek to file a dispositive motion prior to this date, that party must first meet
          and confer in good faith with the opposing party to determine whether that issue
          is appropriately ripe for a dispositive motion. If the Court determines that the
          issue is appropriately ripe, it will set a briefing schedule thereafter.

       b. If the parties are unable to resolve the ripeness issues through meet and confer,
          the party seeking to file an early dispositive motion shall file a letter brief on the
          ripeness issue with the Court.

       c. Opposition to dispositive motions shall be filed by September 29, 2021.

       d. Replies to dispositive motions shall be filed by November 10, 2021.

5. Daubert Motions

       a. All Daubert motions relating to Defendant’s class certification experts shall be filed
          by April 21, 2021.

       b. All oppositions to Daubert motions relating to Defendant’s class certification
          experts, and all Daubert motions relating to Class Plaintiffs’ class certification

                                             4
 Case 1:14-md-02542-VSB-SLC Document 1152 Filed 10/20/20 Page 5 of 6




           experts, including as to any non-class issues on which such experts opine, shall be
           filed by June 16, 2021.

       c. All oppositions to Daubert motions relating to Class Plaintiffs’ class certification
          experts, including as to any non-class issues on which such experts opine, shall be
          filed by August 18, 2021.

       d. All Daubert motions relating to experts not opining on class certification issues
          shall be filed by August 18, 2021.

       e. All oppositions to Daubert motions relating to experts not opining on class
          certification issues shall be filed by September 29, 2021.

       f. All replies to Daubert motions relating to experts not opining on class certification
          issues shall be filed by November 10, 2021.

       g. Except by leave of court, each expert witness shall be subject to only one Daubert
          motion.

6. The stipulation and entry of this Case Management Plan and Scheduling Order, and the
   dates provided herein, are without prejudice to any party’s right to seek permission from
   the Court for modification of the schedule following the disclosure of expert witnesses.
   After disclosure of expert witnesses, and no later than August 28, 2021, the parties shall
   meet and confer in good faith regarding whether any modifications to the schedule herein
   are appropriate.

7. Unless otherwise ordered by the Court, the joint pretrial order and additional submissions
   required by Rule 6 of Judge Broderick’s Individual Rules and Practices shall be due
   August 18, 2021, or if any dispositive motion is filed, 30 days from the Court’s decision on
   such motion. This case shall be trial ready 60 days from the close of discovery or from the
   Court’s decision on any dispositive motion.

8. Counsel for the parties have not proposed an alternative dispute resolution for this case.

9. The length of any trial is yet to be determined.

10. The entry of this Case Management Plan and Scheduling Order, and the dates provided
    herein, are without prejudice to Plaintiffs’ and Counterclaim-Plaintiff’s right to seek leave
    of Court to update their damages calculations to the time of trial.

11. Each Plaintiff may join any other motion, opposition or reply filed by any other Plaintiff.




                                              5
     Case 1:14-md-02542-VSB-SLC Document 1152 Filed 10/20/20 Page 6 of 6




         The parties have five business days to confer and jointly notify the Court of any necessary

corrections to this scheduling order.

         The Clerk of Court is respectfully directed to amend the case schedule as outlined herein,

and to close the Motion at ECF No. 1104.


Dated:          New York, New York
                October 20, 2020                              SO ORDERED




                                                  6
